An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d   u    r   e   .



                             NO. COA13-1417
                     NORTH CAROLINA COURT OF APPEALS

                         Filed: 16 September 2014


CUT N UP HAIR SALON OF CAROLINA
BEACH, LLC, and KIMBERLY A. LEWIS,
     Plaintiffs,

      v.                                     New Hanover County
                                             No. 12 CVS 3023
STEPHANIE BENNETT and JODA
BENNETT,
     Defendants.


      Appeal by Defendants from Order entered 23 August 2013 by

Judge W. Allen Cobb, Jr., in New Hanover County Superior Court.

Heard in the Court of Appeals 4 June 2014.


      Law Offices of G. Grady Richardson, Jr., P.C., by G. Grady
      Richardson, Jr., for Plaintiffs.

      Broadwell Phillips & Potter, PLLC, by J. Hunter Broadwell,
      for Defendants.


      STEPHENS, Judge.


              Factual Background and Procedural History

      This    case   arises    from    the   operation      of    a   home-based

hairstyling      salon    by    Defendants      Stephanie        Bennett   (“Ms.

Bennett”) and Joda Bennett (“Mr. Bennett”) in Carolina Beach,
                                            -2-
North Carolina. Before opening the home-based salon, Ms. Bennett

owned and operated a beauty salon under the trade name “Cut N

Up.” On 17 May 2010, Ms. Bennett sold Cut N Up to Plaintiff

Kimberly A. Lewis for $20,000.

       Ms. Bennett is a licensed cosmetologist. She does not have

a   high    school    diploma     or    a     college    degree.      Lewis   has   an

undergraduate degree in business administration.                       The purchase

agreement was prepared by Lewis, who downloaded a template from

the internet and made various handwritten changes. In pertinent

part, the signed agreement provided that Ms. Bennett (1) would

not engage in a competitive business for a period of five years

and within a fifty-mile radius of Cut N Up, and (2) would not

make known the names and addresses of the Cut N Up customers or

solicit     those     customers        for    a      competitive     business    (the

“restrictive       covenants”    or     the       “non-compete     provisions”).    No

handwritten changes were made to this section of the agreement.

       For approximately two years following the sale, Ms. Bennett

remained at Cut N Up as an independent cosmetologist. She was

paid   by    the     customers    and       rented    salon   space    from     Lewis.

Pursuant to the purchase agreement, which stipulated that Ms.

Bennett had “1 yr. of pre-paid [b]ooth rent,” her rent for the
                                       -3-
first year was paid out of the total purchase price for the

salon. Afterward, Ms. Bennett paid the rent herself.

     On 30 April 2012, Lewis decided not to renew Ms. Bennett’s

rental contract and asked Ms. Bennett to leave the salon. In an

attempt to avoid litigation, Lewis then offered to reduce the

geographic    limitation    in   the    restrictive          covenant     from    fifty

miles to twenty miles in exchange for certain commitments by Ms.

Bennett. Ms. Bennett declined that offer and, in May,                             began

practicing    cosmetology    from      her       home   with    the     help    of   Mr.

Bennett. Ms. Bennett’s home is located approximately two miles

from Cut N Up Hair Salon.

     On 1 August 2012, Plaintiffs Lewis and Cut N Up Hair Salon

of   Carolina    Beach,    LLC   (“Cut       N     Up”),     filed    suit      against

Defendants,     seeking    compensatory           damages,     punitive        damages,

costs and expenses, attorneys’ fees, and an injunction. On 13

August 2012, the trial court, Judge Paul L. Jones presiding,

issued a temporary restraining order enjoining Defendants from

operating the home-based salon. Approximately one month later,

on 18 September 2012, the trial court, Judge Gary E. Trawick

presiding, entered a consent order. The order memorialized the

parties’   agreement,      without     prejudice        to     either    party,      and
                                       -4-
stated that Defendants would be permitted to continue operating

the home-based salon subject to certain restrictions.

    Plaintiffs sought to dissolve the consent order one year

later, on 6 August 2013. By order filed 23 August 2013, the

trial   court,    Judge   W.   Allen    Cobb,      Jr.,    presiding,      granted

Plaintiffs’ motion, dissolved the consent order, and permanently

enjoined Defendants from operating the home-based salon until

the restrictive covenants were set to expire on 17 May 2015. By

separate order filed that same day, the trial court                        granted

Plaintiffs’ motions for attorneys’ fees, costs, and sanctions in

the amount of $13,660.60. On 10 September 2013, Defendants filed

notice of appeal from the trial court’s order, seeking review

only “of the provisions of the [o]rder imposing a permanent

injunction against Defendants.”

                                Discussion

    On appeal, Defendants argue that the trial court erred in

granting partial summary judgment to Plaintiffs and imposing a

permanent injunction on Defendants because (1) the restrictive

covenants   are   unenforceable    as        a   matter   of   law   or,   in   the

alternative, (2) the case involves disputed issues of material

fact. We disagree.

    I. Appellate Jurisdiction
                                         -5-
       As Defendants acknowledge in their notice of appeal, this

case    is     interlocutory    in     nature.   See    Liggett   Grp.,    Inc.    v.

Sunas, 113 N.C. App. 19, 23, 437 S.E.2d 674, 677 (1993) (“A

grant     of     partial     summary     judgment,      because    it     does    not

completely dispose of the case, is an interlocutory order from

which    there     is   ordinarily      no   right     of   appeal.”)   (citations

omitted).       Therefore,     Defendants      have    no   immediate     right    of

appeal.      Id.   (“Such    prohibition       promotes     judicial    economy    by

preventing fragmentary appeals.”) (citation omitted).

                    Nonetheless, in two instances a party
               is permitted to appeal interlocutory orders:
               first,   where  there   has   been  a  final
               determination of at least one claim, and the
               trial court certifies that there is no just
               reason to delay the appeal [under] Rule
               54(b); and second, if delaying the appeal
               would prejudice a “substantial right.” As
               the court below made no certification, the
               first avenue of appeal is closed.

               Regarding the second, it has been frequently
               noted the substantial right test is much
               more easily stated than applied. There are a
               few   general    principles    governing    what
               constitutes a “substantial right” and[,]
               thus[,] it is usually necessary to consider
               the particular facts of each case and the
               procedural     context      in     which     the
               interlocutory decree was entered. [Generally
               speaking, a] substantial right . . . is
               considered affected if there are overlapping
               factual issues between the claim determined
               and any claims which have not yet been
               determined because such overlap creates the
               potential     for     inconsistent      verdicts
                                              -6-
               resulting from           two    trials     on        the     same
               factual issues.

Id. at 23–24, 437 S.E.2d at 677 (citations and certain internal

quotation marks omitted; emphasis in original).

       This    Court     has    previously      recognized          that    an     injunction

affecting      a    person’s      livelihood        involves    a    substantial         right

and, therefore, justifies immediate appellate review. Wade S.

Dunbar Ins. Agency, Inc. v. Barber, 147 N.C. App. 463, 466–67,

556 S.E.2d 331, 334 (2001) (citations omitted). We have also

held    that       an   order     enjoining     one     party       from     competing     in

violation of a non-competition agreement affects a substantial

right. QSP, Inc. v. Hair, 152 N.C. App. 174, 176, 566 S.E.2d
851, 852 (2002). Ms. Bennett’s ability to continue operating the

home-based salon clearly affects her livelihood. Moreover, the

trial   court’s         order   granting       Plaintiffs’       motion          for   partial

summary       judgment      was     issued      pursuant        to    the        non-compete

agreement. Accordingly, we agree with Defendants that the trial

court’s       order     affects     a   substantial       right           and,     therefore,

proceed to immediate appellate review of this issue.

       II. Standard of Review

       “Our standard of review of an appeal from summary judgment

is de novo; such judgment is appropriate only when the record

shows that there is no genuine issue as to any material fact and
                                    -7-
that any party is entitled to a judgment as a matter of law.” In

re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572, 576 (2008)

(citation and internal quotation marks omitted; italics added).

Review is based only on the pleadings and evidence before the

trial court. Liggett Grp., Inc., 113 N.C. App. at 25, 437 S.E.2d

at 678 (citations omitted). “The burden of establishing a lack

of   any   triable   issue   of   fact    resides   with    [Plaintiffs]     as

movant[s] and[,] thus[,] all evidence must be viewed in the

light most favorable to [Defendants].” Id. (citation omitted).

      III. The Restrictive Covenants

      Defendants     argue   that    the      restrictive     covenants     are

unenforceable as a matter of law because they exceed Plaintiffs’

legitimate business interests with regard to (1) the restrained

activity and (2) the geographic limitation on that activity. As

a result, Defendants assert, the trial court erred by enjoining

them from operating the home-based salon. We disagree.

      Restrictive    covenants    may    be   enforced     against   a   former

owner or a former employee. United Labs., Inc. v. Kuykendall,

322 N.C. 643, 649, 370 S.E.2d 375, 380 (1988).

            Whether the covenantor is a former owner or
            a former employee, intimate knowledge of the
            business operations or personal association
            with customers provides an opportunity to
            either the former employee or the former
            owner   to  injure   the  business   of  the
                                     -8-
              covenantee.   A  non-competition   agreement,
              therefore,   is   a   device  used   by   the
              covenantee to prevent the covenantor from
              utilizing this opportunity to do injury.

Id.   (citations    omitted).     Accordingly,    our    Supreme     Court    has

stated that a non-competition covenant is valid and enforceable

when it is “(1) in writing; (2) reasonable as to terms, time,

and territory; (3) made a part of the employment contract; (4)

based    on   valuable   consideration;     and   (5)    not   against    public

policy.” Triangle Leasing Co. v. McMahon, 327 N.C. 224, 228, 393
S.E.2d 854, 857 (1990) (citations omitted).

              [A] further consideration by [our appellate
              courts], in recognizing the validity of
              these covenants, is that at the time of
              entering     these    contracts     containing
              covenants   not   to  compete   both   parties
              apparently regarded the restrictions as
              reasonable and desirable. Essentially, by
              enforcing the restrictions a court is only
              requiring the defendants to do what they
              agreed to do. While the law frowns upon
              unreasonable restrictions, it favors the
              enforcement of contracts intended to protect
              legitimate interests. It is as much a matter
              of   public   concern  to   see   that   valid
              covenants are observed as it is to frustrate
              the oppressive ones.

United    Labs.,    Inc., 322 N.C.     at   649,    370    S.E.2d    at   380

(citations,      internal   quotation    marks,    and    brackets      omitted;

emphasis added). What constitutes a “legitimate interest” is a

question of law for the court. See Kadis v. Britt, 224 N.C. 154,
                                             -9-
158,    29 S.E.2d 543,        545    (1944)    (“Since     the    determinative

question     is    one     of    public       policy,    the     reasonableness       and

validity of the contract is a question for the court and not for

the jury, to be determined from the contract itself and admitted

or proven facts relevant to the decision.”) (citation omitted).

             A. Restrained Activity

       Defendants     aver       that       the    restrictive    covenants      exceed

Plaintiffs’       legitimate         business      interests    with    regard   to   the

restrained activity (i.e., engaging in business competitive with

Cut N Up) because (1) section 15.01 is overbroad and (2) section

15.02   places     “unrestricted            and   undefined”    limitations      on   Ms.

Bennett. Alternatively, Defendants argue that summary judgment

is not proper because there is a disputed issue of material fact

as to this issue. We disagree.

                    i. Section 15.01

       Section     15.01        of    the    purchase     agreement       provides     as

follows:

             The Seller expressly agrees that for a
             period of five years following the execution
             of this Agreement, _________ [he or she]
             will not, directly or indirectly, as an
             employee,    agent,    proprietor,    partner,
             stockholder,     officer,     director,     or
             otherwise, render any services to, or on
             _________ [his or her] own behalf engage in
             or own a part or all of any business which
             is the same as, similar to, or competitive
                                              -10-
            with the Business, which is being sold to
            Buyer, anywhere within a 50 mile radius from
            the current location of the Business that is
            being sold without prior written consent of
            the Buyer.

      Defendants contend that this section exceeds Plaintiffs’

legitimate       business    interests          due   to    overbreadth        because        it

purports to prohibit Ms. Bennett from “‘rendering any services’

to   another     business        regardless      of   the    form       or   type   of    such

services.” Citing Hartman v. W.H. Odell & Assocs., Inc., 117
N.C. App. 307, 450 S.E.2d 912 (1994), Defendants assert that the

“all-encompassing language [of section 15.01] restricts activity

wholly     unrelated        to     cosmetology”        and       produces        oppressive

results. We disagree.

      “A covenant must be no wider in scope than is necessary to

protect    the    business        of    the    employer.     If     a    contract        by   an

employee    in    restraint        of    competition        is    too    broad      to   be    a

reasonable protection to the employer’s business it will not be

enforced.” Id. at 316, 450 S.E.2d at 919 (citations and internal

quotation marks omitted). In Hartman, the parties agreed that

the plaintiff was precluded “from working with any actuarial

business in North Carolina (or seven other states), even if the

business by which he was engaged did not service any customers

located in the eight states.” Id. at 316–17, 450 S.E.2d at 919.
                                    -11-
Importantly, “the covenant was not limited so as to prevent

[the] plaintiff’s competition for [the] defendant’s customers

only in the applicable territory.” Id. at 317, 450 S.E.2d at 919

(internal quotation marks omitted; emphasis added). In addition,

(1) the covenant could be read to prohibit the plaintiff from

working for any business that provided actuarial services, (2)

the    covenant   required   the   plaintiff   to   have     no   association

whatsoever with any business that provided actuarial services,

and (3) no legitimate business interest supported a worldwide

restriction on competition of this sort. See id. at 317, 450
S.E.2d at 919–20. Accordingly, we determined that the covenant

was overly broad and unenforceable. Id. at 317, 450 S.E.2d at

920.

       Here, unlike the covenant Hartman, section 15.01 only works

to prevent competition between Ms. Bennett and Cut N Up in the

applicable    territory,     a   fifty-mile    radius   of    “the    current

location of [Cut N Up].” By its terms, the covenant allows Ms.

Bennett to continue working as a cosmetologist anywhere, and for

any business, outside of this radius. Therefore, Hartman is not

applicable, and the covenant is not overly broad. Defendants’

argument is overruled.

                  ii. Section 15.02
                                         -12-
       Section   15.02      of   the     purchase   agreement    provides     as

follows:

             The Seller shall not for a period of five
             years immediately following the execution of
             this Agreement, regardless of any reasons or
             cause, either directly or indirectly:

             (a) make known to any person, firm[,] or
             corporation the names and addresses of any
             of the customers of the Seller or Buyer or
             any other information pertaining to them; or

             (b) call on, solicit, or take away, or
             attempt to call on, solicit, or take away
             any of the customers of the Seller on whom
             the Seller called or with whom _________ [he
             or she] became acquainted during ownership
             of this Business either for Seller or for
             any other person, firm[,] or corporation.

       Citing Medical Staffing Network, Inc. v. Ridgway, 194 N.C.

App. 649, 670 S.E.2d 321 (2009), Defendants contend that this

section      exceeds    Plaintiffs’        legitimate   business     interests

because (1) it does not define the term “customer” or (2) it

“would operate to prevent M[s]. Bennett from reaching out to

friends and former clients” if the term “customer” is considered

to mean “all patrons of the salon.” Defendants assert that “[n]o

legitimate business interest justifies preventing M[s]. Bennett

from soliciting or calling upon friends and clients developed

over   the   course    of   20   years    . . .   ‘regardless   of   reason   or

cause.’” We are unpersuaded.
                                -13-
              To be valid, the restrictions [in a
         covenant not to compete] must be no wider in
         scope than is necessary to protect the
         business of the employer. In North Carolina,
         the protection of customer relations against
         misappropriation by a departing employee is
         well recognized as a legitimate interest of
         an employer. Additionally, a covenant is
         reasonably necessary for the protection of a
         legitimate business interest if the nature
         of the employment is such as will bring the
         employee in personal contact with patrons or
         customers of the employer, or enable [her]
         to acquire valuable information as to the
         nature and character of the business and the
         names and requirements of the patrons or
         customers.

Id. at 656, 670 S.E.2d at 327 (citations, internal quotation

marks, and brackets omitted).

    In   Ridgway,   we   determined     that   certain   restrictive

covenants were not enforceable (1) when the covenants “would

prevent [the defendant] from working in any business within a

60-mile radius of Raleigh that competes with [the plaintiff], or

any of its divisions, subsidiaries, affiliates, predecessors, or

assignees, even if [the defendant’s] employment duties for [the

plaintiff] had nothing to do with that business” and (2) when

the covenants prevented the defendant

         not only from engaging in business with
         current or former clients of [the plaintiff]
         with whom he developed a relationship, but
         also prohibit[ed] him from soliciting the
         business of any [client of the plaintiff],
         which   as   defined   by   the   agreement,
                                    -14-
            includ[ed]   clients    of   any    of   [the
            plaintiff’s] affiliates or divisions outside
            the medical staffing business with whom [the
            defendant] would not have had any contact.

Id. at 657, 670 S.E.2d at 328. The undefined term in that case

was   the   list   of   the   plaintiff’s    “affiliated    companies   that

engage in business distinct from the medical staffing business

in which [the defendant] had been employed.” Id. There was no

evidence that these companies engaged in the same business as

the plaintiff.      Id. Therefore, we        held, the plaintiff had no

legitimate business interest in preventing such               solicitation,

and the covenants were not enforceable. Id.

      Here, unlike Ridgway, section 15.02 limits Ms. Bennett’s

ability to solicit “customers of Seller,” i.e., customers of Ms.

Bennett, “either for Seller or for any other person, firm[,] or

corporation.”      In   the   context   of   this   case,   the   meaning   of

“customer of Seller” is clear; it cannot refer to anyone other

than the individuals Ms. Bennett serviced while she owned Cut N

Up, i.e., the individuals serviced “during ownership of [the

b]usiness.” These customers, obviously, have a direct connection

to the vitality and success of the Cut N Up business. Unlike the

customers in Ridgway, these individuals are not defined broadly

to include customers of an entirely different business or set of

businesses. Indeed, section 15.02 makes no statement that Ms.
                                               -15-
Bennett    is    barred       from     soliciting          cosmetology      customers   in

general or customers from some other type of business. Rather,

Ms. Bennett is barred from soliciting the customers of Cut N Up

Hair   Salon     “on    whom       [she]   called     or    with     whom   [she]   became

acquainted during ownership of [Cut N Up].” This limitation is

necessary to protect Cut N Up’s business.

       Furthermore, we note that, despite Defendants’ contention

to the contrary, section 15.02 does not prevent Ms. Bennett from

“reaching out to friends and former clients” in a noncommercial

capacity. The language of the covenant is that the Seller, Ms.

Bennett, may not — regardless of any reasons or cause — “call

on,” “solicit,” or attempt to call on, solicit, or “take away

any of the customers of the Seller” for herself or some other

entity. The straightforward implication from these words, “for

herself,”       is     that    Ms.     Bennett        is    barred      from   contacting

customers for some commercial purpose, not that she is barred

from “reaching out.” Accordingly, we conclude that section 15.02

is not wider in scope than necessary to protect the legitimate

business    interests         of    Cut    N    Up.   Ridgway      is   unavailing,     and

Defendants’ argument is overruled.

            B. Geographic Scope
                                           -16-
       Defendants       next     contend          that      the     covenants       are

unenforceable pursuant to our opinion in Beasley v. Banks, 90
N.C. App. 458, 368 S.E.2d 885 (1988), because the fifty-mile

restriction on competition is more extensive in geographic scope

than   is    reasonably   necessary         to    protect    Plaintiffs’      business

interests.     For   support,        Defendants      point    out    that     (1)   the

restriction was drafted pursuant to a generic form and (2) Lewis

had previously offered to reduce the restriction, in the context

of   her    settlement    offer       to    amend    the     agreement      and   avoid

litigation, to twenty miles. We are unpersuaded.

       “The territory excluded from competition by an agreement

such as this one must be no greater than is reasonably necessary

to protect the covenantee’s business interest, and if it is

unreasonably extensive the entire covenant fails since equity

will neither enforce nor reform an overreaching and unreasonable

agreement.” Id. at 460, 368 S.E.2d at 886 (citations omitted).

Generally speaking, a restriction as to territory is reasonable

when the plaintiff is engaged in business within that area.

Safety Equip. Sales & Serv., Inc. v. Williams, 22 N.C. App. 410,

414, 206 S.E.2d 745, 748 (1974) (concluding that the 150-mile-

radius      contained    in    the    parties’       restrictive      covenant      was

enforceable as not unreasonable when the plaintiff was “engaged
                                       -17-
in   business   in    an    area   encompassing     a    175[-]mile     radius   of

Wilmington”). This Court has also identified the following six

factors to consider when determining the reasonableness of the

geographic scope of a covenant not to compete:

           (1) the area or scope of the restriction;
           (2) the area assigned to the employee;
           (3) the area where the employee actually
           worked; (4) the area in which the employer
           operated;   (5) the nature of the business
           involved;   and   (6) the   nature of  the
           employee’s duty and his knowledge of the
           employer’s business operation.

Farr Assocs., Inc. v. Baskin, 138 N.C. App. 276, 281, 530 S.E.2d
878, 882 (2000) (citation omitted).

       In Beasley, a restrictive covenant prevented the defendant

optometrist from dispensing eyeglasses within a radius of thirty

miles of the town of Havelock for five years after he vacated

the plaintiff optician’s premises. 90 N.C. App. at 459, 368

S.E.2d at 886. The defendant violated that provision, and the

plaintiff brought suit. Id. On appeal, we held that the thirty-

mile    restriction        was   not   reasonable       because   the    parties’

affidavits showed that

           (1) the area excluded from competition by
           the covenant includes Jacksonville, Atlantic
           Beach, Atlantic, Oriental, Emerald Isle,
           Harker’s   Island,    Vanceboro,   Ocracoke,
           Aurora, Arapahoe, Marshallberg, and Cove
           City, and (2) [the]       plaintiff has no
           established pool of customers in any of
                                      -18-
            those    places.    For    [the     p]laintiff’s
            affidavit states that during the three years
            the parties occupied adjoining offices he
            referred    to   [the]   defendant     all   his
            customers who needed to have their eyes
            tested and glasses prescribed; and [the]
            defendant’s affidavit states that of the
            hundreds    of   customers    [the]    plaintiff
            referred to him not one resided in any of
            the places named above, all of which are in
            the area excluded from competition by the
            covenant and several of which are quite
            populous. These forecasts of proof, standing
            alone, are sufficient to establish that
            [the] plaintiff had no pool of customers in
            any of the places listed that he had a legal
            right to protect and that obligating [the]
            defendant not to sell eyeglasses in those
            places was unnecessary for the protection of
            [the] plaintiff’s business.

Id. at 460, 368 S.E.2d at 886 (emphasis added). The Court also

noted that, on summary judgment, the plaintiff’s mere statement

that      “his    customers    [were]        resid[ing]        throughout    the

thirty[-]mile radius area and beyond,” without specific facts to

support    that   statement,    was     insufficient      to     establish   the

reasonableness      of   the   geographic       area   proscribed      by    the

covenant. Id. at 460–61, 368 S.E.2d at 887 (internal quotation

marks omitted). Accordingly, we vacated the trial court’s order

granting summary judgment in favor of the plaintiff and remanded

the case to the trial court for entry of judgment dismissing the

action. Id. at 461, 368 S.E.2d at 887.
                                  -19-
    Cut N Up is located at 913 North Lake Park Boulevard in

Carolina Beach, North Carolina. During Lewis’s deposition, she

testified   as   follows   regarding   the   basis   for   the   fifty-mile

restriction:

            Q. Do you know where the town of Delco is
            located?

            A. No.

            Q. Never been to Delco?

            A. No.

            Q. All right. Have you ever heard of Delco?

            A. No.

            Q. . . . [I]f I tell you that Delco is
            within 50 miles of Carolina Beach, do you
            believe that Ms. Bennett opening a competing
            salon in Delco would tend to impact your
            business?

            A. Yes.

            Q. Okay. And why do you say that?

            A. Because I know from the clients that we
            have, there are people that drive to the
            salon that are 20, 30, 40, 50 miles from
            there and they come to our salon, they’ve
            been coming to our salon for 10, 15 years.

            . . .

            Q. And tell me why this 50-mile figure is
            the significant number. Why . . . did you
            chose 50 miles? Why is that the number that
            defines your business interest?
                                         -20-
             A. It seemed to me to be, for a period of
             five years while I established base with my
             clients, the best buffer zone for [Ms.
             Bennett] not to compete with me.

      Ms. Bennett did not discuss where the Cut N Up customers

lived in relation to the fifty-mile restriction. She referenced

a customer address book on a number of occasions, but later

stated that the book did not actually include the customers’

addresses.        This    statement     is   consistent    with   the    copy   of

“Stephanie’s Client List,” submitted by Plaintiffs with their

motion for partial summary judgment, which includes only names

and phone numbers for Ms. Bennett’s customers, not addresses.

Unlike the defendant in Beasley, Ms. Bennett offered no evidence

that the Cut N Up customer base was, in its entirety, within an

area smaller than the fifty-mile radius proscribed by section

15.01.

      Therefore, unlike Beasley, we are presented in this case

with a      forecast of evidence         in which Plaintiffs       attest that

“there are people that drive to the salon that are 20, 30, 40,

50 miles from there and . . . , they’ve been coming to our salon

for   10,    15    years.”    Defendants,       on   the   contrary,    offer   no

evidence     on    that   issue.   In    Beasley,    the   plaintiff’s    general

statement that he had a pool of customers in the entire area

covered by the covenants was insufficient to support summary
                                        -21-
judgment    because     the   defendant    had     offered    evidence      to   the

contrary.   90   N.C.      App.   at   460–61, 368 S.E.2d   at    886.   Here,

however, Defendants offer no evidence that Cut N Up’s customer

base fails to include the entire area encompassed by the fifty-

mile restriction. Therefore, the undisputed evidence is that Cut

N Up’s customer base covered the full area described in the

restrictive covenants. As a result, the parties’ forecast of

evidence indicates that Cut N Up was engaged in business in the

area   proscribed     by    the   restrictive    covenants.      The   geographic

limitation is, therefore, reasonable, and Defendants’ argument

is overruled. See Williams, 22 N.C. App. at 414, 206 S.E.2d at

745.



       IV. Genuine Issue of Material Fact

       Alternatively,       Defendants     argue       that    partial      summary

judgment is not proper because the facts of this case present a

genuine issue of material fact. Again, we disagree.

       Defendants present no evidence that there is an issue of

material    fact.   Instead,      Defendants     contend      that    the   parties

share differing views of the meaning of certain terms in the

agreement and attempt to characterize those differences as an

issue of fact. This is incorrect. The meaning of the terms of a
                                     -22-
contract is an issue of law, not fact. See, e.g., Harris v. Ray

Johnson Constr. Co., 139 N.C. App. 827, 829, 534 S.E.2d 653, 654

(2000) (“Here, the issue is a matter of contract interpretation,

and   hence,    a   question    of   law.”).        Accordingly,   Defendants’

argument   is   overruled,     and   the    trial    court’s   order   granting

partial summary judgment is affirmed.1

      AFFIRMED.

      Judges STROUD and MCCULLOUGH concur.

      Report per Rule 30(e).




1
  Because we affirm the trial court’s order granting partial
summary judgment, we need not address Plaintiffs’ alternative
argument that Defendants are estopped from asserting that the
restrictive covenants are unenforceable.